Name: Commission Regulation (EEC) No 2269/90 of 1 August 1990 determining the guide prices fixed in ecus by the Council in the wine sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/33 COMMISSION REGULATION (EEC) No 2269/90 of 1 August 1990 determining the guide prices fixed in ecus by the Council in the wine sector and reduced as a result of the monetary realignment of 5 January 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the wine sector which are to be divided by 1,001712 from 1 September 1990 under the arrangements for the auto ­ matic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction in prices and amounts fixed in ecus by the Council by the 1990/91 wine year should be specified and those reduced prices and amounts should be fixed ; Whereas the guide prices for table wine for the 1990/91 wine year were fixed by Council Regulation (EEC) No 1326/90 (4); Article 1 The guide prices for table wine fixed in ecus by the Council for the 1 990/91 wine year and reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6. 1985, p. 6 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 83, 30 . 3 . 1990, p. 102. b) OJ No L 132, 23 . 5 . 1990, p. 22. No L 204/34 Official Journal of the European Communities 2. 8 . 90 ANNEX Prices involved Prices or amounts divided by 1,001712 Type of wine Guide price in the Community of Ten Guide price in Spain Type of wine Guide price in the Community of Ten Guide price in Spain R I ECU 3,22/% vol/hl ECU 2,81 /% vol/hl R I ECU 3,21 /% vol/hl ECU 2,81 /% vol/hl R II ECU 3,22/% vol/hl ECU 2,81 /% vol/hl R II ECU 3,21 /% vol/hl ECU 2,81 /% vol/hl R III ECU 52,23/% vol/hl ECU 45,56/% vol/hl R III ECU 52,14/% vol/hl ECU 45,48/% vol/hl A I ECU 3,22/% vol/hl ECU 2,81 /% vol/hl A I ECU 3,21 /% vol/hl ECU 2,81 /% vol/hl A II ECU 69,60/% vol/hl ECU 60,69/% vol/hl A II ECU 69,48/% vol/hl ECU 60,59/% vol/hl A III ECU 79,49/% vol/hl ECU 69,32/% vol/hl A III ECU 79,35/% vol/hl ECU 69,20/% vol/hl